Third District Court of Appeal
                               State of Florida

                          Opinion filed July 14, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1668
                       Lower Tribunal No. 19-19765
                          ________________


                          Cordis Corporation,
                                  Appellant,

                                     vs.

          Richard McNamara and Michelle McNamara,
                                 Appellees.



     An Appeal from a non-final order from the Circuit Court for Miami-
Dade County, David C. Miller, Judge.

     Crowell & Moring LLP, and Vincent J. Galluzzo (Washington, D.C.);
and Wallen Kelley, and John D. Golden, for appellant.

     Searcy Denney Scarola Barnhart & Shipley, P.A., and Joseph R.
Johnson (West Palm Beach), for appellees.


Before HENDON, MILLER, and BOKOR, JJ.

     PER CURIAM.
          Cordis Corporation (“Cordis”) appeals from a non-final order denying

its motion to dismiss on the ground of forum non-conveniens. We affirm.

          The plaintiffs, Richard McNamara and his wife, Michelle McNamara,

brought a product liability suit against Cordis, alleging that defects in the

Cordis TrapEase Permanent Inferior Vena Cava Filter (“Cordis IVC Filter”)

caused Richard McNamara’s injuries. The plaintiffs are citizens and

residents of the state of Iowa. 1        Cordis is a Florida corporation and

maintains an office in Miami Lakes, Florida. Cordis’s Miami Lakes office is

the central location for handling product complaints, quality control, risk

management, training, and regulatory compliance involving the Cordis IVC

Filter.

          Following a hearing, the trial court denied Cordis’s motion to dismiss

on the ground of forum non conveniens. Based on our review of the record,

including the trial court’s order addressing each of the forum non

conveniens factors, 2 we conclude that the trial court did not abuse its


1
 At the time of the Cordis IVC Filter implantation, the plaintiffs were citizens
and residents of the state of New Jersey.
2
  The analysis for forum non conveniens is well established in Florida law.
See Cortez v. Palace Resorts, 123 So. 3d 1085 (Fla. 2013); Kinney Sys.,
Inc. v. Cont’l Ins. Co., 674 So. 2d 86 (Fla. 1996); Abeid-Saba v. Carnival
Corp., 184 So. 3d 593, 599 (Fla. 3d DCA 2016); Telemundo Network Grp.,
LLC v. Azteca Int'l Corp., 957 So. 2d 705, 709 (Fla. 3d DCA 2007); Fla. R.
Civ. P. 1.061(a).

                                         2
discretion in denying the motion. As such, we affirm the order under review.

Aerolineas Argentinas, S.A. v. Gimenez, 807 So. 2d 111, 113 (Fla. 3d DCA

2002) (stating that decision to grant or deny a forum non conveniens

motion for dismissal rests in the sound discretion of the trial court).

      Affirmed.




                                       3